Per curiam.

The attention of the court has been called to the fact that the opinion filed herein on October 14th, 1912, appears to reverse the judgment of the court below as to the defendant, Frank J. Macarthy, as well as to his co-defendant, The Western Investment and Land Company. The appeal was taken by The Western Investment and Land Company only. No exceptions were taken to and no appeal prayed from the judgment of the trial court against the said Macarthy, and so far as the opinion of this court appears to reverse the cause as to him, it was unintentionally and inadvertently so written. The last paragraph of said opinion is hereby amended so as to read as follows:
*38‘ ‘ For the error of the court in withdrawing the canse from the jury and directing a verdict, the judgment, as to the appellant, The Western Investment and Land Company, will be reversed and the cause remanded for a new trial; but this opinion shall not affect the judgment of the trial court as to the defendant Frank J. Macarthy.

Reversed and Remanded.